PER CURIAM.
Robert W. Petty seeks to appeal from the district court’s orders denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.2001), and denying his motions for discovery and for preparation of a transcript at government expense. We have reviewed the record and the district court’s opinion and orders and find no reversible error. Accordingly, while we grant Petty’s motion to file an oversized application for a certificate of appealability, we deny his motion for a certificate of appealability and dismiss the appeals on the reasoning of the district court. United States v. Petty, Nos. CR-97-107; CA-99-3672-DKC (D. Md. filed Apr. 16, 2001 & entered May 2, 2001; June 15, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.